Stainer filed his bill to set aside a bond and mortgage given by him to J. H. Bell, and assigned by the latter to his father, Isaac Bell, the appellant, on the ground of fraud. The material question in the case was, whether J. H. Bell was guilty of a fraud in the sale of lots in San-dusky city, for which the bond and mortgage were given. The bill charged that J. H. Bell never had any legal or equitable title to the lots, except a contract as a conditional sale from the owner, but that he pretended to be the owner with intent to defraud, &c. The answer denied that J. H. Bell pretended to be the owner of the Sandusky lots, when he sold them to Stainer, or that he concealed from him the fact that he, Bell, had no claim to them, except under an executory contract for their conveyance, conditionally thereafter to be performed. It was a question of fraud. (Wot reported.)